OPINION
Catherine Miller, the natural mother of Wesley Miller, a dependent child, appeals a judgment of the Court of Common Pleas, Juvenile Division, of Richland County, Ohio, continuing Wesley in appellant's custody with an order of protective supervision by appellee Richland County Children's Services Board. Appellant assigns a single error to the trial court:
ASSIGNMENT OF ERROR
 THE JUDGMENT OF THE TRIAL COURT WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE, LACK OF DUE PROCESS, AND MISREPRESENTATION.
The record indicates appellee has been involved in the care of this juvenile for some time. Periodically, appellee would take custody of the child in order to assist appellant in remedying certain conditions in the home environment. In October of 1996, appellant had custody of Wesley but appellee was monitoring the home conditions pursuant to the court's protective order. At the October hearing, appellant was apparently unable to attend, but her attorney appeared and indicated to the court appellant had been doing a good job with Wesley. Counsel communicated to the court appellant's desire to have the protective supervision dropped but conceded appellant was willing to agree to have it continued if the court found it necessary. The trial court determined it was in Wesley's best interest to remain in his mother's custody with protective supervision by appellee.
Appellant argues this judgment was against the manifest weight of the evidence, and there was a failure of due process. Appellant protests she was unable to attend the hearing and asserts her attorney misrepresented her feelings to the court.
We find this is not borne out by the record. At the hearing, counsel clearly indicated appellant's desire to dispense with the protective supervision order. Counsel did not inform the court appellant wished the protective order continued. The court is empowered to enter such a dispositional order regardless of whether appellant agrees. Because appellant was represented at the hearing by counsel, we further find principles of due process were not violated.
Further, we have reviewed the record and we find the decision of the trial court is fully supported by the record. Accordingly, we conclude it is not against the manifest weight of the evidence.
The assignment of error is overruled.
For the foregoing reasons, the judgment of the Court of Common Pleas, Juvenile Division, of Richland County, Ohio, is affirmed.
By Gwin, P.J., Reader, J., and Wise, J., concur.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas, Juvenile Division, of Richland County, Ohio, is affirmed. Costs to appellant.